ORDER
Considering the application of petitioner, John A. Woodard, for admission to the practice of law,
IT IS HEREBY ORDERED that the application be denied. The application makes no showing of facts relating to petitioner’s character and fitness to practice law that have changed since this court denied his prior application in In re: Woodard, 01-1281 (La.12/14/01), 803 So.2d 969. Once a petitioner is denied admission to the bar, this court will not consider a subsequent application for admission absent a showing of changed circumstances.
*889See In re: Jordan, 00-3006 (La.12/15/00), 775 So.2d 1065.
/s/ John L. Weimer Justice, Supreme Court of Louisiana